Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 06/10/2022 for application number 16/900,405. Claims 1, 11, 22-24, 26,  and 30 have been amended. Claims 10 and 27 are cancelled. Claims 31-32 are new. Claims 1-9, 11-26, and 28-32 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 


Claim 31 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding the new claim 31, the claim element “wherein the first sidelink capability is associated with first symbols of a slot in which the UE communicates with the network entity, and wherein the second sidelink capability is associated with second symbols of the slot in which the UE communicates with the network entity” is not supported by the original disclosure because the specification does not appear to provide any description of an association of symbols in a slot with sidelink capability. The applicant has also not indicated in the remarks where the support exists for this new claim.

The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 22-23, and 30-31 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim element “communicating with the network entity according to the second sidelink capability subsequent to determining the change in capability ” renders the claim indefinite because a UE uses a sidelink capability to communicate with a sidelink UE, not with the network entity (e.g., a base station) that provided a configuration message that includes one or more configuration parameters based on the sidelink capability. 
For the purpose of examination, this claim element is assumed to read as follows (supported by applicant’s specification paragraph [0065] and “step 10. Update” of Fig. 4):
 “communicating to the network entity subsequent to determining the change in capability”.

Claims 22-23 and 30 are rejected following the same rationale as set forth in the rejection of claim 1. Claims 22-23 and 30 recite similar features as in claim 1 from the perspective of an apparatus for a UE,  a method for a network entity, and an apparatus for a network entity, respectively. Similar assumptions are made to amend the claims for the purpose of examination.

Regarding the new claim 31, the claim element “wherein the first sidelink capability is associated with first symbols of a slot in which the UE communicates with the network entity, and wherein the second sidelink capability is associated with second symbols of the slot in which the UE communicates with the network entity” is unclear. What do the terms “first symbols” and “second symbols” mean? Is the sidelink capability indicated in a control message to a network entity (e.g., a base station) via a set of symbols of a slot? Or, is the claim intended to indicate that the UE communicates with the network entity using a set of symbols of a slot using the sidelink capability? 
In any case, this new claim element is not supported by the specification (see 35 USC 112(a) rejection above). The closest description in the specification appears to be in paragraph [0078], which states, “Further, the first sidelink capability may use a first bandwidth part, and wherein the second sidelink capability may use a second bandwidth part different from the first bandwidth part.”
Accordingly, for the purpose of examination, this claim is assumed to read as follows:
“The method of claim 1, wherein the first sidelink capability is associated with a first bandwidth part, and wherein the second sidelink capability is associated with a second bandwidth part different from the first bandwidth part”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 11-17, 19-25, and 28-32 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Jung et al. (US 20170048647 A1; hereinafter “Jung”).

Regarding claim 1, Jung discloses a method of wireless communication, comprising: 
transmitting, by a user equipment (UE), a capability indication message to a network entity, the capability indication message comprising a sidelink capability for direct communication between the UE and one or more secondary UEs ([0348] With reference to FIG. 19, terminal 1 provides a network with UE-capability information S401. The UE-capability information can include the aforementioned D2D band information and D2D supporting band information per band combination); 
receiving, at the UE, a configuration message from the network entity in response to the capability indication message, wherein the configuration message includes one or more configuration parameters based on the sidelink capability ([0349] and Fig. 19: The network provides the terminal 1 with D2D configuration information S402 (= configuration message). Since the network can know the D2D band supported by the terminal 1 from the UE-capability information, it can configure an appropriate band for the terminal 1 to perform D2D operation.); and 
establishing a communication link based on the one or more configuration parameters received in response to the configuration message ([0350] and Fig. 19: The terminal 1 performs D2D configuration on the basis of the D2D configuration information S403; [0351] The terminal 1 performs D2D operation in conjunction with terminal 2 S404.);
determining a change in capability from the first sidelink capability to a second sidelink capability subsequent to establishing the communication link, wherein the second sidelink capability is different from the first sidelink capability; and communicating to the network entity subsequent to determining the change in capability ([0374] If the terminal attempts to perform or is already performing D2D operation through the first RAT while performing cellular operation in a cell of the second RAT, the terminal can transmit a message indicating intent to perform D2D operation to the cell of the second RAT (indicating second sidelink capability); [0375] In case the terminal changes a serving cell according to a mobility procedure such as handover from a cell of the first RAT to a cell of the second RAT, the terminal can transmit a message indicating intent to perform D2D operation or indicating that D2D operation is being performed to the cell of the second RAT; thus, the terminal sends a message, to a network entity, indicating an intent to perform D2D operation on a second RAT (= a second sidelink capability) upon determining a change in capability (different RAT with different frequency) due to handover).

Regarding claim 2, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses determining a capability value associated with the configuration message, the capability value indicating one or more enabled configurations corresponding to the sidelink capability, wherein establishing the communication link is further based on the one or more enabled configurations ([0205] ProSe-enabled UE may use the following two types of mode for resource assignment for ProSe direct communication; [0207] Mode 1 is mode in which resources for ProSe direct communication are scheduled by an eNB. UE needs to be in the RRC_CONNECTED state in order to send data in accordance with mode 1. The UE requests a transmission resource from an eNB. The eNB performs scheduling assignment and schedules resources (= capability value associated with the configuration message) for sending data; [0227] Referring to FIG. 13, it is assumed that UE A and UE B have ProSe-enabled application programs managed therein and have been configured to have a ‘friend’ relation between them in the application programs, that is, a relationship in which D2D communication may be permitted between them; [0350] and Fig. 19: The terminal 1 performs D2D configuration on the basis of the D2D configuration information S403; [0351] The terminal 1 performs D2D operation in conjunction with terminal 2 S404; thus a UE may determine, if it is ProSe-enabled, to communicate with another UE via an enabled sidelink configuration according to the configuration message, and perform D2D communication accordingly.).  

Regarding claim 3, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses wherein transmitting the capability indication message comprising the sidelink capability comprises transmitting a sidelink duplexing mode capability; wherein establishing the communication link between the UE and the one or more secondary UEs further comprises operating, by the UE, in a duplexing mode corresponding to the sidelink duplexing mode capability ([0334] For example, the terminal can inform of whether it supports full duplex operation between a band for D2D operation and a different band for cellular communication; [0335] At this time, the full duplex operation indicates that between a signal band A for D2D operation and another band B for cellular operation, the terminal can receive a D2D signal transmitted by another terminal through the band A correctly while the terminal transmits a signal for cellular communication through the band B.).  

Regarding claim 4, Jung discloses the limitations of claim 3 as set forth, and Jung further discloses wherein transmitting the sidelink duplexing mode capability comprises transmitting one or any combination of: 
a half duplex mode capability of communication between an access link with the network entity and a sidelink with a respective secondary UE ([0339] A terminal can inform the network of whether only the half-duplex operation is supported with respect to a band for D2D operation and a band for cellular communication.); 
a transmit multiplex mode capability of being able to transmit to one or more network entities using one or more access links while concurrently being able to transmit to one or multiple ones of the one or more secondary UEs using a respective sidelink or respective multiple sidelinks ([0370] the terminal can inform the network of a band combination consisting of a frequency band of the second RAT supporting D2D operation (via a sidelink) and a frequency band of the first RAT, where the combination of frequency bands (indicating transmit multimode capability) indicates informing the network that the terminal is capable of supporting D2D operation in the frequency band of the second RAT and cellular communication in the frequency band of the first RAT (via an access link).); 
a receive multiplex mode capability of being able to receive from the one or more network entities using the one or more access links while concurrently being able to receive from the one or the multiple ones of the one or more secondary UEs using the respective sidelink or the respective multiple sidelinks ([0370] the terminal can inform the network of a band combination consisting of a frequency band of the second RAT supporting D2D operation (via a sidelink) and a frequency band of the first RAT, where the combination of frequency bands (indicating receive multimode capability) indicates informing the network that the terminal is capable of supporting D2D operation in the frequency band of the second RAT and cellular communication in the frequency band of the first RAT (via an access link).);and
a transmit full-duplex mode capability of being able to transmit to a first node while concurrently being able to receive from a second node; and a receive full-duplex mode capability of being able to receive from the first node while concurrently being able to transmit to the second node ([0334] For example, the terminal can inform of whether it supports full duplex operation between a band for D2D operation and a different band for cellular communication (indicating full-duplex mode capability); [0335] At this time, the full duplex operation indicates that between a signal band A for D2D operation and another band B for cellular operation, the terminal can receive a D2D signal transmitted by another terminal through the band A correctly while the terminal transmits a signal for cellular communication through the band B.).  

Regarding claim 6, Jung discloses the limitations of claim 4 as set forth, and Jung further discloses wherein each of the first node and the second node correspond to at least one of a UE, network entity, or combination thereof ([0339] A terminal (= a UE) can inform the network (= a network entity) of whether only the half-duplex operation is supported with respect to a band for D2D operation and a band for cellular communication.).  

Regarding claim 7, Jung discloses the limitations of claim 4 as set forth, and Jung further discloses wherein the first node is the same as the second node ([0370] the terminal can inform the network of a band combination consisting of a frequency band of the second RAT supporting D2D operation (wherein the first node is a first UE and the second node is also a UE) and a frequency band of the first RAT, where the combination of frequency bands indicates informing the network that the terminal is capable of supporting D2D operation in the frequency band of the second RAT and cellular communication in the frequency band of the first RAT.).

Regarding claim 8, Jung discloses the limitations of claim 4 as set forth, and Jung further discloses wherein the first node differs from the second node ([0370] the terminal can inform the network of a band combination consisting of a frequency band of the second RAT supporting D2D operation and a frequency band of the first RAT, where the combination of frequency bands indicates informing the network that the terminal is capable of supporting D2D operation in the frequency band of the second RAT and cellular communication (wherein the first node is a  UE and the second node is a network entity)in the frequency band of the first RAT.).

Regarding claim 11, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses wherein the first sidelink capability uses a first bandwidth part, and wherein the second sidelink capability uses a second bandwidth part different from the first bandwidth part ([0276] in case the terminal supports carrier aggregation, the terminal can provide a list of bands supporting normal operation through carrier aggregation and a list of bands supporting D2D operation (indicating the first sidelink capability using a first bandwidth part and the second sidelink capability using a second bandwidth part) through carrier aggregation (two different lists for the bands supporting normal operation through carrier aggregation and the bands supporting D2D operation through carrier aggregation can be provided; or the two lists can be combined to be provided as a single list). Each frequency band of the list or each combination of frequency bands represents a frequency band supporting normal operation and D2D operation simultaneously; [0349] The network provides the terminal 1 with D2D configuration information S402 (= configuration message). Since the network can know the D2D band supported by the terminal 1 from the UE-capability information, it can configure an appropriate band for the terminal 1 to perform D2D operation. When the network provides D2D configuration information to the terminal 1, a procedure for moving a serving frequency (i.e., using a first sidelink capability using a first bandwidth part) of the terminal to another band (for example, handover or secondary cell replacement) (= using a second sidelink capability using a second bandwidth part) may be performed according to the UE-capability information of the terminal.).  

Regarding claim 12, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses wherein receiving the configuration message comprises receiving a first bandwidth part identification associated with use of a first sidelink capability and a second bandwidth part identification associated with use of a second sidelink capability, wherein the first bandwidth part identification corresponds to a first bandwidth part that is different from the second bandwidth part identification that corresponds to a second bandwidth part ([0276] in case the terminal supports carrier aggregation, the terminal can provide a list of bands supporting normal operation through carrier aggregation and a list of bands supporting D2D operation (indicating the first sidelink capability using a first bandwidth part and the second sidelink capability using a second bandwidth part) through carrier aggregation (two different lists for the bands supporting normal operation through carrier aggregation and the bands supporting D2D operation through carrier aggregation can be provided; or the two lists can be combined to be provided as a single list). Each frequency band of the list or each combination of frequency bands represents a frequency band supporting normal operation and D2D operation simultaneously; [0349] The network provides the terminal 1 with D2D configuration information S402 (= configuration message). Since the network can know the D2D band supported by the terminal 1 from the UE-capability information, it can configure an appropriate band for the terminal 1 to perform D2D operation. When the network provides D2D configuration information to the terminal 1, a procedure for moving a serving frequency (i.e., using a first sidelink capability using a first bandwidth part) of the terminal to another band (for example, handover or secondary cell replacement) (= using a second sidelink capability using a second bandwidth part) may be performed according to the UE-capability information of the terminal; indicating frequency bands in the configuration message implies providing identification of bandwidth parts.); and 
wherein establishing the communication link comprises: communicating using the first bandwidth part based on the first sidelink capability; and communicating using the second bandwidth part based on the second sidelink capability ([0350] and Fig. 19: The terminal 1 performs D2D configuration on the basis of the D2D configuration information S403; [0351] The terminal 1 performs D2D operation in conjunction with terminal 2 S404.).  

Regarding claim 13, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses wherein transmitting the capability indication message comprising the sidelink capability comprises transmitting a half duplex mode capability, and wherein establishing the communication link further comprises operating, by the UE, in a half duplex mode between an access link with a network entity and a sidelink with a respective secondary UE ([0042] and Fig. 1: The BS 20 is generally a fixed station that communicates with the UE 10 (an access link indicated); [0339] A terminal can inform the network of whether only the half-duplex operation (in capability indication message) is supported with respect to a band for D2D operation and a band for cellular communication; [0348] With reference to FIG. 19, terminal 1 provides a network with UE-capability information S401 (including half-duplex capability); [0349] The network provides the terminal 1 with D2D configuration information S402 (= configuration message); [0351] and Fig. 19: The terminal 1 performs D2D operation in conjunction with terminal 2 S404; thus indicating that a UE performs a half duplex mode on an access link with a network entity and a half duplex D2D operation according to the received  configuration message),

Regarding claim 14, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses wherein transmitting the capability indication message comprising the sidelink capability comprises transmitting a transmit multiplex mode capability, and wherein establishing the communication link further comprises operating, by the UE, in a transmit multiplex mode for transmitting to one or more network entities using one or more access links while concurrently being able to transmit to one or multiple ones of the secondary UEs using a respective sidelink or respective multiple sidelinks ([0370] the terminal can inform the network of a band combination consisting of a frequency band of the second RAT supporting D2D operation (via a sidelink) and a frequency band of the first RAT, where the combination of frequency bands (indicating transmit multimode capability) indicates informing the network that the terminal is capable of supporting D2D operation in the frequency band of the second RAT and cellular communication in the frequency band of the first RAT (via an access link); [0348] With reference to FIG. 19, terminal 1 provides a network with UE-capability information S401. The UE-capability information can include the aforementioned D2D band information and D2D supporting band information per band combination; [0351] The terminal 1 performs D2D operation in conjunction with terminal 2 S404.).

Regarding claim 15, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses wherein transmitting the capability indication message comprising the sidelink capability comprises transmitting a receive multiplex mode capability, and wherein establishing the communication link further comprises operating, by the UE, in a receive multiplex mode for receiving from one or more network entities using one or more access links while concurrently being able to receive from one or multiple ones of the secondary UEs using a respective sidelink or respective multiple sidelinks ([0370] the terminal can inform the network of a band combination consisting of a frequency band of the second RAT supporting D2D operation (via a sidelink) and a frequency band of the first RAT, where the combination of frequency bands (indicating receive multimode capability) indicates informing the network that the terminal is capable of supporting D2D operation in the frequency band of the second RAT and cellular communication in the frequency band of the first RAT (via an access link); [0348] With reference to FIG. 19, terminal 1 provides a network with UE-capability information S401. The UE-capability information can include the aforementioned D2D band information and D2D supporting band information per band combination; [0351] The terminal 1 performs D2D operation in conjunction with terminal 2 S404.).

Regarding claim 16, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses wherein transmitting the capability indication message comprising the sidelink capability comprises transmitting a transmit full-duplex mode capability, and wherein establishing the communication link further comprises transmitting, by the UE, to one or more network entities using one or more access link while concurrently being able to receive from one or multiple ones of secondary UEs using a respective sidelink or respective multiple sidelinks ([0334] For example, the terminal can inform of whether it supports full duplex operation between a band for D2D operation and a different band for cellular communication; [0335] At this time, the full duplex operation indicates that between a signal band A for D2D operation and another band B for cellular operation, the terminal can receive a D2D signal transmitted by another terminal through the band A correctly while the terminal transmits a signal for cellular communication through the band B; [0348] With reference to FIG. 19, terminal 1 provides a network with UE-capability information S401. The UE-capability information can include the aforementioned D2D band information and D2D supporting band information per band combination; [0351] The terminal 1 performs D2D operation in conjunction with terminal 2 S404.).  .  

Regarding claim 17, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses wherein transmitting the capability indication message comprising the sidelink capability comprises transmitting a receive full-duplex mode capability, and wherein establishing the communication link further comprises receiving, by the UE, from one or more network entities using one or more access links while concurrently being able to transmit to the one or the multiple ones of the one or more secondary UEs using a respective sidelink or respective multiple sidelinks ([0334] For example, the terminal can inform of whether it supports full duplex operation between a band for D2D operation and a different band for cellular communication; [0335] At this time, the full duplex operation indicates that between a signal band A for D2D operation and another band B for cellular operation, the terminal can receive a D2D signal transmitted by another terminal through the band A correctly while the terminal transmits a signal for cellular communication through the band B; [0348] With reference to FIG. 19, terminal 1 provides a network with UE-capability information S401. The UE-capability information can include the aforementioned D2D band information and D2D supporting band information per band combination; [0351] The terminal 1 performs D2D operation in conjunction with terminal 2 S404.).  

Regarding claim 19, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses wherein transmitting the capability indication message to the network entity further comprises transmitting to the one or more secondary UEs via a sidelink between the UE and the one or more secondary UEs ([0351] The terminal 1 performs D2D operation in conjunction with terminal 2 S404; indicates a first UE transmitting to a secondary UE).

Regarding claim 20, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses wherein transmitting the capability indication message further comprises transmitting in at least one of a Radio Resource Control (RRC) message, media access control (MAC) control element (CE), downlink control information (DCI), sidelink control information (SCI), or combination thereof ([0251] When a terminal enters the RRC connected state, D2D transmission by the terminal is allowed under the condition that a valid D2D configuration can be applied in the RRC connected state. To this purpose, a network can provide a D2D configuration for a terminal through an RRC connection reconfiguration message including D2D configuration.).  

Regarding claim 21, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses wherein the network entity corresponds to a base station or a sidelink UE ([0042] and Fig. 1: The BS 20 (= base station) is generally a fixed station that communicates with the UE 10; [0270] according to a terminal's capability, the terminal can support normal operation (= communication with a base station) and D2D operation simultaneously in the same frequency band and in different frequency bands.).  

Claim 22 is rejected on the same grounds set forth in the rejection of claim 1. Claim 22 recites similar features as in claim 1, from the perspective of an apparatus for a UE. Jung further discloses an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to perform the recited functions ([0408] and Fig. 22: RF unit 1130, memory 1120, and processor 1110).

Claims 23-25 and 28-29 are rejected following the same rationale as set forth in the rejection of claims 1, 3-4, and 19-20, respectively. Claims 23-25 and 28-29 recite similar features as in claims 1, 3-4, and 19-20, respectively, from the perspective of a method for a network entity.

Claim 30 is rejected on the same grounds set forth in the rejection of claim 23. Claim 30 recites similar features as in claim 23, from the perspective of an apparatus for a network entity.

Regarding claim 31, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses wherein the first sidelink capability is associated with a first bandwidth part, and wherein the second sidelink capability is associated with a second bandwidth part different from the first bandwidth part ([0011] In one aspect, provided is a method for D2D (Device-to-Device) operation executed by a terminal in a wireless communication system. The method includes generating RAT support information informing of whether the terminal supports D2D operation in case the terminal operating in a first RAT (Radio Access Technology) receives a service from a network of a second RAT and transmitting the RAT support information to the network of the first RAT; [0012] The RAT support information may be transmitted being included in UE (User Equipment)-capability information of the terminal. [0013] The UE-capability information may further include D2D band information indicating a frequency band or a combination of frequency bands (= BWP) in which the terminal supports D2D operation.).  

Regarding claim 32, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses transmitting a second capability indication message to the network entity comprising the second sidelink capability based on determining the change in capability from the first sidelink capability ([0374] If the terminal attempts to perform or is already performing D2D operation through the first RAT while performing cellular operation in a cell of the second RAT, the terminal can transmit a message indicating intent to perform D2D operation to the cell of the second RAT (indicating second sidelink capability); [0375] In case the terminal changes a serving cell according to a mobility procedure such as handover from a cell of the first RAT to a cell of the second RAT, the terminal can transmit a message indicating intent to perform D2D operation or indicating that D2D operation is being performed to the cell of the second RAT; thus, the terminal sends a second capability indication message, to a network entity, indicating an intent to perform D2D operation on a second RAT (= a second sidelink capability) upon determining a change in capability second RAT with second frequency) due to handover, the second RAT being different form the first RAT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Luo et al. (EP 3179778 A1; hereinafter “Luo”), and further in view of Yaver et al. (WO 2017088906 A1; hereinafter “Yaver”).

Regarding claim 5, Jung discloses the limitations of claim 4 as set forth. But Jung does not disclose wherein each of the transmit multiplex mode capability, the receive multiplex mode capability, the transmit full-duplex mode capability, and the receive full-duplex mode capability correspond to at least one of a spatial division multiplexing (SDM), frequency division multiplexing (FDM), or a combination thereof.
However, in the same field of endeavor, Luo discloses receiving, at the UE, a configuration message from the network entity, wherein the configuration message includes one or more configuration parameters based on the sidelink capability, and wherein a network node assigns resources for proximity service (D2D) via frequency-division multiplexing ([0021) In an exemplary embodiment, the second communication node allocating the proximity service resource and/or the cellular network service resource to the first communication node according to the indication information includes: the second communication node determining that the first communication node has the proximity service supporting capability and supports simultaneously receiving and transmitting service data in a plurality of band ranges according to the indication information;…the second communication node allocating the proximity service resource and the cellular network service resource to the first communication node through a frequency-division multiplexing mode.). 
Furthermore, in the same field of endeavor, Yaver discloses wherein a network node configures full duplex D2D communication via frequency division multiplexing (P. 11, Lines 9-17: In block 208, if the operation mode of the plurality of user devices is a full duplex mode: a cellular shared control channel is configured or an existing cellular uplink control channel and/or an existing cellular downlink control channel (for example, configured earlier for normal cellular communications) are reallocated for device-to-device control information. Frequency division duplex (FDD) full duplex user devices are a class of user devices which may have multiple radio frequency chains and are able to support simultaneous transmission and reception in different frequency bands. An FDD full-duplex user device is able to receive and transmit information in the same symbol provided that enough separation between the transmission band and the reception band is provided.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jung as applied to claim 4, based on the above teachings from Luo and Yaver, to derive the limitations of claim 5, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by using FDM for multiplexing and full duplex communication in order to make efficient use of resources.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (FDM) which anticipates the genus (MPEP 2131.02).

Claims 9, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yaver.

Regarding claim 9, Jung discloses the limitations of claim 1 as set forth. But Jung does not disclose wherein transmitting the capability indication message comprising the sidelink capability comprises transmitting a number of antenna panels, wherein a sidelink duplexing mode capability corresponds to the number of antenna panels.
However, in the same field of endeavor, Yaver discloses wherein transmitting the capability indication message comprising the sidelink capability comprises transmitting a number of antenna panels, wherein a sidelink duplexing mode capability corresponds to the number of antenna panels (P. 8, Lines 14-16: in Figure 1, user devices are depicted to include 2 antennas only for the sake of clarity. The number of reception and/or transmission antennas may naturally vary according to a current implementation; P. 14, Lines 22-24 and Fig. 3: In block 302, an indication of device-to-device communications (= sidelink) between a plurality of user devices is transmitted to an access node. The indication may comprise information on an operation mode of at least one of the plurality of user devices; information on an operation mode suggests including information on antenna panels.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jung as applied to claim 1, based on the above teaching from Yaver, to derive the limitations of claim 9, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable sidelink communication with full duplex capability.

Regarding claim 18, Jung discloses the limitations of claim 1 as set forth, and Jung further discloses wherein transmitting the capability indication message to the network entity further comprises transmitting to a base station via an access link between the UE and the base station ([0042] and Fig. 1: The BS 20 is generally a fixed station that communicates with the UE 10 (an access link indicated); [0348] With reference to FIG. 19, terminal 1 provides a network with UE-capability information S401.). 
Jung further discloses that the base station may provide resources and adjust scheduling of cellular communication and D2D operation ([0220] As a method in which resources for announcement of discovered information are allocated not specifically to a terminal, a base station provides a resource pool configuration for announcement of the discovered information to terminals; [0302] If the terminal does not support simultaneous execution of normal and D2D operation, a base station may need to adjust scheduling of the normal operation or restrict the D2D operation so that the two operations are not performed simultaneously.). 
But Jung does not explicitly disclose wherein the base station is configured to operate as a negotiating entity of sidelink connections by relaying at least a subset of the capability indication message to the one or more secondary UEs.
However, in the same field of endeavor, Yaver discloses wherein the base station is configured to operate as a negotiating entity of sidelink connections by relaying at least a subset of the capability indication message to the one or more secondary UEs (P. 12, Line 4-13: In Figure 5, an example of a cellular shared control channel for D2D control information signalling is shown by a signalling chart. In this example, the first user device (source) is referred as 1 and the second user device (target) is referred as 2 and the control signalling is conveyed via an access point. The D2D connection establishment includes obtaining an indication of device-to-device communications between a plurality of user devices. The source user device may request for user device (UE) capability from the target user device and the access point is informed by the source user device, or the access node may request the capability information. In this example both user devices inform the access node about their capabilities and the required guard bands. The access point informs time slot and frequency band configurations to the user devices; thus, the access point serves as a negotiating entity between the two user devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jung as applied to claim 1, based on the further teachings from Jung and the above teaching from Yaver, to derive the limitations of claim 18, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable network controlled sidelink communication.

Claim 26 is rejected following the same rationale as set forth in the rejection of claim 9. Claim 26 recites similar features as in claim 9, from the perspective of a method for a network entity.

Response to Arguments
Applicant's arguments have been considered but they are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Regarding claim 1, The applicant argues that “Independent claim 1 is amended to incorporate the features previously recited in dependent claim 10 (now canceled)…”. 
However, the added claim element “communicating with the network entity according to the second sidelink capability subsequent to determining the change in capability ” is neither supported by the specification nor was it included in original claim 10. This element renders the claim indefinite because a UE does not communicate with the network entity using a sidelink capability, instead a UE communicates with another UE using a sidelink capability. Previous claim 10 did not include “communicating with the network entity according to the second sidelink capability subsequent to determining the change in capability”. Instead original claim 10 recited “transmitting a second capability indication message (to the network entity) comprising a second sidelink capability, based on determining the change in capability”.
For the purpose of examination, assuming that the claim is intended to read as “communicating to the network entity subsequent to determining the change in capability”, which is supported by applicant’s disclosure (the specification paragraph [0065] and “step 10 Update” of Fig. 4), it should be noted that Jung discloses “[0374] If the terminal attempts to perform or is already performing D2D operation through the first RAT while performing cellular operation in a cell of the second RAT, the terminal can transmit a message indicating intent to perform D2D operation to the cell of the second RAT.” Thus, according to Jung, the terminal sends a message to the network entity to perform D2D operation on a second RAT (= a second sidelink capability) upon determining a change in capability due to handover, which reads on the potentially intended claim limitation.

The same reasoning applies to claims 22-23 and 30 mutatis mutandis. Claims 1, 22-23, and 30 are rejected accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yasukawa et al. (US 20170230815 A1) – UE communicating a change of frequency D2D resource configuration to a base station.
Lambert et al. (.US 8428079 B1) – Configuring P2P communication.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471